BIGGS, Circuit Judge
(concurring).
Though I concur in the majority opinion I wish to note a matter which is not referred to specially therein.
The libellant’s case is based in large part on an analogy attempted to be drawn from the decision of this court in Brown v. C. D. Mallory & Co., 3 Cir., 122 F.2d 98. In the cited case we held that the venue provision of the Jones Act did not apply to a suit in admiralty under the Act. The libellant in the case at bar goes further and contends that the specific time limitation of the Federal Employers’ Liability Act, incorporated by reference in the Jones Act, is not applicable to a suit in admiralty under that Act. We held the venue provision of the Jones Act to be inoperable in a suit under that Act in admiralty in order that the Act might not encroach on the admiralty jurisdiction granted by the Constitution. In so holding we followed Panama R. Co. v. Johnson, 264 U.S. 375, 391, 44 S.Ct. 391, 68 L.Ed. 748, which held, inter alia, that a seaman had a right to proceed under the Jones Act in admiralty against his employer for injuries sustained by him without a trial by jury under an existing modified system of maritime law. See Brown v. C. D. Mallory & Co., 3 Cir., 122 F.2d 98. But these are matters which merely regulate the form of a seaman's action under the Jones Act when his suit is in admiralty. The statute of limitations incorporated by reference in the Jones Act is itself a substantive right as was held by the Supreme Court in Engel v. Davenport, 271 U.S. 33, 38, 46 S.Ct. 410, 70 L.Ed. 813, For this reason, as is pointed out in the majority opinion, the time limitation imposed by the Jones Act may not be exercised and the principle of laches, ordinarily applicable in admiralty law, substituted therefor.